 PROB 12C                                                                           Report Date: February 20, 2019
(6/16)

                                       United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                         Feb 21, 2019
                                                                                             SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Dale Joseph Tindal                       Case Number: 0980 2:16CR00200-SAB-1
 Address of Offender:                                            Mead, Washington 99021
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: December 14, 2017
 Original Offense:            Crime on Indian Reservation - Attempted Arson, 18 U.S.C. §§ 81 and 1153
 Original Sentence:           Prison - 290 days             Type of Supervision: Supervised Release
                              TSR - 60 days

 Revocation Sentence:         Prison - 2 months
 09/13/2018                   TSR - 48 months
 Asst. U.S. Attorney:         Alison L. Gregoire            Date Supervision Commenced: October 6, 2018
 Defense Attorney:            Amy H. Rubin                  Date Supervision Expires: October 5, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/18/2019 and 01/30/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4            Standard Condition # 2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Tindal failed to show for a probation appointment on February
                        19, 2019, as previously instructed by the probation officer.

                        On October 11, 2018, Mr. Tindal participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed with the offender. Mr. Tindal signed a copy of the conditions of supervision
                        acknowledging his understanding of those conditions.

                        On February 13, 2019, the undersigned met with Mr. Tindal at his current residence. It was
                        at that time Mr. Tindal was reminded that he was to report to the U.S. Probation Office on
                        February 19, 2019, for a previously scheduled appointment. On February 19, 2019, the
Prob12C
Re: Tindal, Dale Joseph
February 20, 2019
Page 2

                 undersigned spoke at length with Mr. Tindal’s mother, in which she went to Mr. Tindal’s
                 residence in the morning with the intention of taking him to his appointments on that day.
                 Ms. Tindal further informed the undersigned that Mr. Tindal refused to go with her and
                 opted to go back to sleep, thus he failed to show for his previously scheduled appointments,
                 including reporting to the U.S. probation officer as he was previously instructed. The
                 undersigned attempted to contact Mr. Tindal’s cell phone though it appeared to be
                 disconnected.

          5      Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from this
                 substance.

                 Supporting Evidence: Mr. Tindal violated the conditions of his supervised release by
                 failing to submit a urinalysis as directed on February 19, 2019.

                 On November 15, 2018, Mr. Tindal was advised he would be on the phase urinalysis testing
                 program at Pioneer Human Services (PHS), in conjunction with his outpatient treatment. Mr.
                 Tindal was further advised he would be on the urinalysis testing color gold. He was directed
                 to call the testing line every day, and was to report to PHS on the days gold was called, in
                 order to submit a urinalysis. Mr. Tindal acknowledged an understanding of this process.

                 On February 19, 2019, without being excused by U.S. Probation, Mr. Tindal failed to show
                 to PHS and submit a urinalysis, as gold was scheduled on this date.

          6      Special Condition # 2: You must complete a mental health evaluation and follow and
                 treatment recommendations of the evaluating professional which do not require forced or
                 psychotropic medication and/or inpatient confinement, absent further order of the court. You
                 must allow reciprocal release of information between the supervising officer and treatment
                 provider. You must contribute to the cost of treatment according to your ability to pay.

                 Supporting Evidence: Mr. Tindal failed to follow mental health treatment recommendations
                 by failing to attend scheduled treatment sessions.

                 On October 11, 2018, Mr. Tindal participated in a supervision intake at the U.S. Probation
                 Office. On that date, the mandatory, standard, and special conditions of supervised release
                 were reviewed with the offender. Mr. Tindal signed a copy of the conditions of supervision
                 acknowledging his understanding of those conditions.

                 On February 19, 2019, the undersigned spoke at length with Mr. Tindal’s mental health
                 therapist from Frontier Behavioral Health (FBH). The therapist relayed that Mr. Tindal last
                 rescheduled an appointment set for February 12, 2019, to February 19, 2019. Mr. Tindal
                 failed to show to FBH on February 19, 2019, and/or contact them in any manner. The
                 therapist further stated that Mr. Tindal was last seen at FBH on December 27, 2018, and due
                 to his continued noncompliant status he will be mailed a letter stating if he fails to show to
                 FBH by March 15, 2019, he will be discontinued from all services including medication
                 management.
Prob12C
Re: Tindal, Dale Joseph
February 20, 2019
Page 3
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      02/20/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                              2/21/2019
                                                                              Date
